DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 and 15-16 are objected to because of the following informalities:  since claims 4-5 and 12-13 do not include “the resistor”, which considers as lack antecedent in claims 4-5 and 12-13.  Therefore, claims 7 and 8 will depend on claim 6 only, claims 15-16 will depend on claim 14 only.  The element “the resistor” in claims 6 & 14 will be changed to “[[the]] a resistor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 20140036556).

    PNG
    media_image1.png
    455
    734
    media_image1.png
    Greyscale

Regard to claims 1 and 9, Murakami et al. disclose a display panel [a technique useful for improving the performance of switching regulators, which enjoy widespread use as power supply units for liquid crystal displays, plasma displays [0134]] comprising an overcurrent protective circuit [Switching power supply IC 100], 

a power supply circuit [the switching power supply IC 100 has an enable terminal EN and a gate voltage greater than the input voltage Vin and Reference voltage generation circuit 10], configured to supply a voltage to the display panel; 
a logic algorithm circuit [a drive control circuit 4 is a logic circuit, a logical addition operator 23, and a logical multiplication operator 24], configured to 
calculate a threshold current [with an overcurrent protection circuit 18 and overvoltage protection circuit 19] of overcurrent protection of the display panel corresponding to the driving frequency according to different driving frequencies [Upon receiving the reference voltage Vref, the oscillator 11 generates a clock signal CLK of rectangular waveform having a prescribed frequency, and supplies this signal to the drive control circuit 4 and to the slope voltage generation circuit 8[0046]. The method for phase compensation of the error amplifier 5 will compensate with high or low frequencies [0063]]
and feedback the calculated threshold current to the overcurrent protective circuit [0084]-[0087]; and 
an overcurrent protective circuit 100, configured to adjust a protective component in the overcurrent protective circuit according to the amount of the threshold current, thereby protecting the overcurrent of the display panel [0063].  

Regard to claim 17, in the paragraphs [0046], [0063], [0086]-[0087], [0096]-[0098], [0101]-[0102], [0123]-[0124] Murakami et al. disclose a method of protecting an overcurrent protective circuit comprising:
obtaining a driving frequency;  
calculating a threshold current at the driving frequency with a logic algorithm circuit according to the driving frequency; 
adjusting a feedback voltage applied on a feedback voltage pin FB or a resistor R1/R2 in an overcurrent protective circuit based on the amount of the threshold current to adjust a feedback voltage applied on the overcurrent protective circuit  
comparing the feedback voltage with the reference voltage, and controlling a switching transistor to be turned on and off according to a comparative result.  

dividing the threshold current at the original frequency by an original frequency [receiving the reference voltage Vref, the oscillator 11 generates a clock signal CLK of rectangular waveform having a prescribed frequency, and supplies this signal to the drive control circuit 4 and to the slope voltage generation circuit 8 [0046]] and 
calculating the threshold current at a single frequency with a divider [with the drive control circuit 4 and the level shifters 3a, 3b]; 
multiplying the threshold current at the single frequency by the new frequency [operating frequency [0101] [0123]] and calculating the threshold current with the new frequency with a multiplier [Logical multiplication Operator 24].

    PNG
    media_image2.png
    282
    416
    media_image2.png
    Greyscale

Regard to claim 20, Murakami et al. also disclose the method, wherein the step of comparing the feedback voltage with the reference voltage and controlling the switching transistor [a p-channel MOS field effect transistor 19a in overcurrent detection signal OCP as shown in Fig. 3] to be turned on and off according to the comparative result comprises a step of: comparing the feedback voltage with the reference voltage; if the feedback voltage is greater than the reference voltage, turning off the switching transistor; if the feedback voltage is less than the reference voltage, turning on the switching transistor [0067]-[0068].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20140036556) as applied to claims 1 and 9 in view of Fan (US 20050004966) or Amin et al. (US 20090006509).

Murakami et al. fail to disclose the overcurrent protective circuit, wherein the logic algorithm circuit comprises a divider and a multiplier connected thereto.  

Fan teaches the logic algorithm circuit comprises a divider and a multiplier connected thereto for providing an architecture for a finite fields arithmetic operator that are suitable for VLSI implementation [0003] and providing efficient power representation [0012], Amin et al. teach the logic algorithm circuit comprises a divider and a multiplier connected thereto for providing simultaneous multiplication and division using a single recurrence relation (abstract).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the overcurrent protective circuit as Murakami et al. disclosed with the logic algorithm circuit comprising a divider and a multiplier connected thereto for a finite fields arithmetic operator that are suitable for VLSI implementation [0003] and providing efficient power representation [0012] as Fan taught; or for providing simultaneous multiplication and division using a single recurrence relation (abstract) as Amin et al. taught.

2.	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20140036556) as applied to claims 1 and 9 in view of Shin (US 20160141730).


a comparative circuit [a PWM (Pulse Width Modulation) comparator 9], and 
a switching transistor [the transistors 1a, 1b are a pair of switching elements serially connected between the input terminal VIN (the end impressed with the input voltage Vin) and the ground terminal GND with a switch terminal SW]; 
wherein 
the comparative circuit comprises 
a reference voltage pin [a phase compensation terminal CP], 
a feedback voltage pin [a feedback terminal FB], and 
an output pin [at Vout in Fig. 6 for Switching power supply IC (integrated circuit) 100 ]; 
the comparative circuit is configured to compare the amount of the feedback voltage and 
the amount of the reference voltage and control to turn on and off the switching transistor according to a comparative result.  

Murakami et al. fail to disclose the overcurrent protective circuit, wherein the overcurrent protective circuit comprises an internal memory module, the internal memory module is electrically connected to the logic algorithm circuit and deposit a threshold current calculated by the logic algorithm circuit.

    PNG
    media_image3.png
    451
    641
    media_image3.png
    Greyscale

the memory 230 may include, for example, an internal memory 232 or an external memory 234], the internal memory module is electrically connected to the logic algorithm circuit [Application Processor (AP) 210] and deposit a threshold current calculated by the logic algorithm circuit [a controller enabled to compare a measured current with a current threshold and/or a measured voltage with a voltage threshold (abstract) [0011]-[0013], [0019]-[0021], [0027]-[0027], [0125]-[0129], [0141]-[0144]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the overcurrent protective circuit as Murakami et al. disclosed with the overcurrent protective circuit comprising an internal memory module, the internal memory module is electrically connected to the logic algorithm circuit and deposit a threshold current calculated by the logic algorithm circuit for controlling different types of battery cells [0005]-[0008] as Shin taught.

Regard to claims 4 and 12, Murakami et al. disclose the overcurrent protective circuit, wherein the overcurrent protective circuit is arranged inside a power-managed integrated circuit [the upper and lower power supply ends of the level shifter 3a and 3b inside the Switching power supply IC 100].

Regard to claims 5 and 13, Shin teaches the overcurrent protective circuit, wherein the overcurrent protective circuit is arranged inside a power-managed integrated circuit.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to “the overcurrent protective circuit arranged inside of outside a power-managed integrated circuit” (claims 3-4 and 12-13), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  It would be obvious as a matter of design choice to “the overcurrent protective circuit arranged inside of outside a power-managed integrated circuit” (claims 3-4 and 12-13) since applicant has not disclosed that “the overcurrent protective circuit arranged inside of outside a power-managed integrated circuit” the overcurrent protective circuit arranged inside of outside a power-managed integrated circuit”.

3.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20140036556) as applied to claims 1 and 9 in view of Shin (US 20160141730) as applied to claims 3 & 11 in further view of von Campenhausen et al. (US 20050229054).

Murakami et al. also disclose the overcurrent protective circuit, wherein a resistor R1 is arranged outside a power-managed integrated circuit, wherein the resistor has a constant resistance (claims 8 and 16).

Murakami et al. fail to disclose the overcurrent protective circuit, wherein the internal memory module, the comparative circuit, and the switching transistor are arranged inside the power-managed integrated circuit.

    PNG
    media_image4.png
    481
    668
    media_image4.png
    Greyscale

Regard to claims 6 and 14, von Campenhausen et al. teach the overcurrent protective circuit obviously including the integrated semiconductor memory to manage the power, wherein the internal memory module [a memory cell array SZF], the comparative circuit [the second pulse generator circuit includes the comparator circuit CP1/CP2 as shown in Fig. 3A, 4A, 5A], and the switching transistor [the controllable switch TR is designed as a switching transistor] are arranged inside the power-managed integrated circuit [an integrated semiconductor memory HS with an integrated circuit].  
 the internal memory module, the comparative circuit, and the switching transistor arranged inside the power-managed integrated circuit for determining a time duration of an internal operating operation of the integrated circuit [0002] as von Campenhausen et al. taught.

4.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20140036556) as applied to claims 1 and 9 in view of Shin (US 20160141730) as applied to claims 3 and 11 in further view of von Campenhausen et al. (US 20050229054) as applied to claims 6 & 14 in further view of Suzuki (JP11027875).

Murakami et al. fail to disclose the overcurrent protective circuit, wherein the resistor is a variable resistor.  

Suzuki teaches the overcurrent protective circuit, wherein the resistor is a variable resistor [the changeover switch of the variable resistance circuit 60 is controlled by the control pulses sent out by the variable resistance controller 72].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the overcurrent protective circuit as Murakami et al. disclosed with a variable resistor for preventing the overcurrent in a charging equipment as Suzuki taught.

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 20140036556) as applied to claim 17 in view of Takeuchi (US 20190379336).
Murakami et al. also disclose the method, wherein the step of adjusting a feedback voltage applied on a feedback voltage pin FB or a resistor R1/R2 in an overcurrent protective circuit based on the amount of the threshold current to adjust a feedback voltage applied on the overcurrent protective circuit comprises steps of: 
obtaining the threshold current at the new frequency which is calculated by the logic algorithm circuit [a drive control circuit 4 is a logic circuit, a logical addition operator 23, and a logical multiplication operator 24
adjusting the resistor R1/R2 or directly adjusting the feedback voltage pin FB to obtain a feedback voltage which matches the reference voltage Vref [the feedback voltage Vfb matches the target voltage Vtg.  In other words, the output voltage Vout matches the desired target setting [0061]].  

However, Murakami et al. fail to disclose the method, wherein the step of adjusting a feedback voltage on the amount of the threshold current to adjust a feedback voltage comprises steps of storing the threshold current at the new frequency which is calculated by the logic algorithm circuit with a memory module.

Takeuchi teaches the method, wherein the step of adjusting a feedback voltage on the amount of the threshold current [the current comparator circuit 250 determines if a current signal exceeds a predetermined threshold current ICOMP_TH and generates the comparator output voltage VCOMP accordingly [0028]-[0029]. The current comparator 250 compares the replica current IREP to the threshold current ICOMP_TH [0038], [0041]-[0042]] to adjust a feedback voltage comprises steps of storing the threshold current at the new frequency which is calculated by the logic algorithm circuit with a memory module [0016], [0019].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the overcurrent protective circuit as Murakami et al. disclosed with adjusting a feedback voltage on the amount of the threshold current to adjust a feedback voltage comprises steps of storing the threshold current at the new frequency which is calculated by the logic algorithm circuit with a memory module for monitoring the drive current and providing a feedback signal, which is then used to adjust the drive current and improve the accuracy of the drive current (abstract) as Takeuchi taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (US 5974436) disclose Execution unit 42 including an ALU (Arithmetic Logic Unit) 56 for carrying out logical operation, a MPYU (Multiplier Unit) 58 for carrying out multiplication, a SQRTU (Square Root Calculation Unit) 60 for carrying 
Hong et al. (US 20040158598) disclose Arithmetic logic units consistent with the present invention are disclosed as implemented using a division algorithm based on a binary greatest common divisor algorithm and a Most Significant Bit-first multiplication algorithm.  
Endo et al. (US 20210234455) disclose the switching control IC 10 including a power supply circuit 30, voltage detection circuits 31 and 32, a determination circuit 33, comparators 40 and 45, a pulse circuit 41, an oscillator circuit 42, an error amplifier circuit 43, an error voltage output circuit 44, and a drive circuit 46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871